DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burazin et al, (hereafter Burazin), WO 2016/085704 Al.
Regarding claims 1, 10 and 15, Burazin teaches a papermaking belt comprising a woven fabric (30), the woven carrier structure of the claim, having machine and crossmachine direction and continuous structuring elements (44) disposed in the machine direction; see figure 1 and paragraph bridging pages 5 and 6. The width and height of the structuring elements falling within the claimed range; see page 17, lines 20-22. Even though the aspect ratio is not explicitly disclosed, the aspect ratio falls within the width and height of the elements and thus choosing aspect ratio as claimed would be within the levels of ordinary skill in the art.
As for claims 2-3, 11, 16 and 20 figure 1 shows rectangular cross-section of the elements with width and height falling within the claimed range; see page 17, lines 18-22.
Regarding claims 5, 8, 12, 17 and 19, the claimed perimeter of the cross-section of the reference falls within the range, since it teaches width from 0.5-3.5 and heights from 0.5-3.5 mm; see page 17, lines 19-22.
Regarding claim 6, Burazin teaches that the elements are air and water impermeable and comprises silicone or polyurethane; see page 15, lines 21-25. Note that those compounds are water and air impermeable.

Regarding claims 7, 9 and 18 Burazin discloses that the elements have substantial planar top surface and covers a surface falling within the claimed range, e.g., from 15-35 percent; see page 9, lines 24-33..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Structured Papermaking Fabrics.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF